By our present statute and rules of court it is right to grant a new trial on the sole question of the inadequacy (or excessiveness) of damages, when it is clearly separable from that of liability. Robinson v. Payne, Director General (Court ofErrors and Appeals), 99 N.J.L. 135. In my opinion these questions are entirely separable in this case. It is true that that of damages depended upon liability, but the quantum of damages is in nowise dependent upon liability. I think a new trial should be granted on the issue of damages only.
Justices Kalisch and Katzenbach and Judge Gardner authorize me to say that they concur in this view.
NOTE. — The above concurring opinion, delivered by the Chancellor, should have appeared after the opinion by Justice Parker (Court of Errors and Appeals), which is printed in100 N.J.L. 308, and was inadvertently omitted in the printing of that opinion. — REP. *Page 241